Citation Nr: 0515688	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-11 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a higher rating for sleep apnea, currently 
rated as 30 percent disabling.

3.  Entitlement to a higher rating for spondylosis, C4-C5, 
with neuroforaminal compromise, currently rated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to a compensable rating for chronic maxillary 
sinusitis.

6.  Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	  Georgia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1980 to January 
1981, and from January 1982 to August 2001. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2001 and later by 
the Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There have been significant changes in the law applicable to 
the appellant's claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete his claims, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The Board finds that the case must be remanded to the agency 
of original jurisdiction (AOJ) because the requirements of 
the VCAA have not been met.  In particular, none of the 
documents of record conform to the notice requirements of 
38 U.S.C.A. § 5103(a).  The veteran has not been provided a 
VCAA notification letter containing information and evidence 
needed to substantiate and complete his claim, and which 
portion of any such information or evidence is to be provided 
by the claimant and which portion, if any, the VA will 
attempt to obtain on behalf of the claimant.  Therefore, the 
Board must remand the case for the purpose of having such a 
letter issued.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AOJ 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  The required notice to 
the appellant should include a statement 
as to the information and evidence 
necessary to substantiate the claim and 
should indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  

2.  The AOJ should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
AOJ must inform the appellant as to any 
evidence which cannot be obtained.  

3.  The AOJ should review any additional 
evidence which is added to the claims 
file and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


